
	

115 SRES 652 ATS: Remembering the 1-year anniversary of the landfall of Hurricane Irma in Florida.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 652
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2018
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Remembering the 1-year anniversary of the landfall of Hurricane Irma in Florida.
	
	
 Whereas, on September 10, 2017, Hurricane Irma reached the shores of Florida and caused significant devastation across the State;
 Whereas, due to Hurricane Irma, the President issued a major disaster declaration with respect to Florida on September 10, 2017;
 Whereas Hurricane Irma contributed to the confirmed deaths of 84 individuals in Florida; Whereas, as a result of Hurricane Irma—
 (1)nearly 13,000,000 people in Florida were left without electrical power; (2)an estimated 90 percent of the homes in the Florida Keys were damaged or destroyed;
 (3)the citrus industry of Florida suffered significant crop and income losses, with some growers experiencing crop losses of 90 percent or more;
 (4)the maritime culture of Florida has been severely impacted, including— (A)the disruption of commercial fishing, trapping, and aquaculture;
 (B)the loss of recreational fishing opportunities for residents and tourists; (C)widespread marine debris limiting safe navigation in waterways and channels; and
 (D)reports of more than 850 displaced or sunken vessels; and (5)the total estimated insurance losses in Florida have exceeded $10,000,000,000;
 Whereas, according to the National Oceanic and Atmospheric Administration, the estimate of the damage caused by Hurricane Irma is $50,000,000,000;
 Whereas the Federal Emergency Management Agency has paid out more than $950,000,000 in flood insurance claims as a result of Hurricane Irma; and
 Whereas significant challenges still exist in Florida to recover, rebuild, and prepare for future storms: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 1-year anniversary of the landfall of Hurricane Irma in Florida;
 (2)honors victims who lost their lives due to Hurricane Irma; (3)commends the resiliency of those still rebuilding their lives after Hurricane Irma;
 (4)commits to ensuring that survivors of Hurricane Irma have adequate resources to continue the recovery process;
 (5)extols the work of Federal, State, and local partners, first responders, and citizens who contributed to saving countless lives in the aftermath of Hurricane Irma; and
 (6)reaffirms the commitment of the Senate to support the people of Florida and provide resources as needed to assist communities striving to return to normalcy after Hurricane Irma.
			
